Citation Nr: 0725491	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the severance of service connection for post 
traumatic stress disorder (PTSD) was proper.  

2.  Whether the severance of service connection for tinnitus 
was proper.

3.  Whether the injuries sustained on October 3, 1965 in an 
auto accident in service were incurred in the line of duty. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which severed service connection for 
PTSD and tinnitus effective from November 1, 2004.  

In a May 2005 decision, the Board denied entitlement to a 
disability evaluation excess of 50 percent for the PTSD from 
June 8, 1998 to November 1, 2004, deferred the issue of 
entitlement to a disability evaluation in excess of 50 
percent for PTSD from November 1, 2004, and remanded the 
issues of whether the severance of service connection for 
PTSD and tinnitus was proper.  

However, in an October 2005 statement, the veteran indicated 
that he wanted to cancel the appeal for an increased rating 
for the PTSD from November 1, 2004.  Thus, this claim is no 
longer on appeal.  See 38 C.F.R. § 20.204.  The Board will 
proceed to adjudicate only the issues described in the title 
page of this decision. 

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In a March 2003 administrative decision, the RO determined 
that the injuries sustained on October 3, 1965 in an auto 
accident in service were not incurred in the line of duty.  
In an April 2003 statement, the veteran expressed 
disagreement with the line of duty determination.  The Board 
construes this statement as a notice of disagreement with 
respect to the March 2003 administrative decision.  This 
matter is discussed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record reveals that a VCAA notice letter 
regarding the issue of severance of service connection was 
not sent to the veteran.  The claim must therefore be 
remanded so that a proper VCAA letter can be sent to the 
veteran.

The Board also finds that the Statement of the Case issued to 
the veteran in March 2006 was defective.  The March 2006 
Statement of the Case did not set forth the controlling 
regulation in this matter, which is 38 C.F.R. § 3.105.  The 
Statement of the Case cited 38 C.F.R. § 3.957 in addition to 
38 C.F.R. § 3.159 and § 3.303.  In the present case, at the 
time of the proposed severance, service connection for PTSD 
and tinnitus had not been in effect for ten years.  Service 
connection for PTSD and tinnitus was granted effective from 
June 8, 1998.  When severance was proposed by the RO in March 
2003, service connection for PTSD and tinnitus was in effect 
for approximately 4 years and 9 months.  Thus, the provisions 
of 38 C.F.R. § 3.957 are not applicable and 38 C.F.R. § 3.105 
should be applied.  

The provisions of 38 C.F.R. § 3.105 (d) (2006), in pertinent 
part, provide that "Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government)....When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(d).  

The evidentiary standard for clear and unmistakable error has 
been analyzed in a number of the Court's opinions.  The Court 
has held that the standard is equally applicable to VA where 
the issue is severance of service connection based on clear 
and unmistakable error.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  For clear and unmistakable error to exist: 
(1) [e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Unlike section 
3.105(a), however, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO at the 
time of the initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997).  

Pertinent regulations provide that a Statement of the Case 
issued to an appellant must be complete enough to allow the 
appellant to present his or her argument before the Board and 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2006).  
To ensure due process, on remand, the RO should issue a 
Supplemental Statement of the Case that includes the laws and 
regulations pertaining to severance of service connection, 
including citation and discussion of the provisions of 
38 C.F.R. § 3.105(d).  The Board finds that the veteran must 
be given an appropriate period of time to respond.  

In a March 2003 administrative decision, the RO determined 
that the injuries sustained on October 3, 1965 in an auto 
accident in service were not incurred in the line of duty.  
In an April 2003 statement, the veteran expressed 
disagreement with the line of duty determination.  The Board 
construes this statement as a notice of disagreement with 
respect to the March 2003 administrative decision.  A 
Statement of the Case has not been issued.  The filing of a 
notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), for the issue 
of severance of service connection for 
PTSD and tinnitus, including notice of 
the provisions of 38 C.F.R. § 3.105(d).  

2.  Issue a Supplemental Statement of the 
Case with the appropriate laws and 
regulations regarding severance of 
service connection to include notice of 
38 C.F.R. § 3.105(d) and a discussion of 
whether the evidence establishes that 
service connection for PTSD and tinnitus 
was clearly and unmistakably erroneous.  
The Supplemental Statement of the Case 
should also include any evidence added to 
the record since the March 2006 Statement 
of the Case.  The veteran should be given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
otherwise in order. 

3.  Issue a Statement of the Case for the 
issue of whether the injuries sustained 
on October 3, 1965, in an auto accident 
in service were incurred in the line of 
duty.  The statement of the case should 
contain all pertinent law and regulations 
for rating reductions including the 
provisions of 38 C.F.R. § 3.1(m) (2006).  
The Board will further consider this 
issue only if the veteran submits a 
timely substantive appeal in response to 
the statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


